      1:19-cv-03132-RMG        Date Filed 02/06/20   Entry Number 25   Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

STATE OF SOUTH CAROLINA,

SOUTH CAROLINA DEPARTMENT OF
HEALTH AND ENVIRONMENTAL
CONTROL,

and

SAVANNAH RIVER MARITIME
COMMISSION,
                                                      C/A NO.: 1:19-cv-3132-RMG
                       Plaintiffs,
                                                        Motion in Support of
v.                                                    Pro Hac Vice Application

UNITED STATES ARMY CORPS OF
ENGINEERS;

UNITED STATES ARMY CORPS OF
ENGINEERS, SAVANNAH DISTRICT;

RYAN MCCARTHY, In his official capacity
as Secretary of the Army;

LT. GENERAL TODD T. SEMONITE, In his
official capacity as Commanding General and
Chief of Engineers, U.S. Army Corps Of
Engineers;

MAJOR GENERAL DIANA M. HOLLAND,
In her official capacity as Commanding
General, South Atlantic Division, U.S. Army
Corps of Engineers;

and

COLONEL DANIEL H. HIBNER, In his
official capacity as District Engineer, U.S.
Army Corps of Engineers, Savannah District,

                          Defendants.
      1:19-cv-03132-RMG            Date Filed 02/06/20    Entry Number 25       Page 2 of 3




     The undersigned local counsel hereby moves, together with the attached Application and

Affidavit, that Paul H.Threlkeld be admitted pro hac vice in the above-captioned case as

associate counsel. As local counsel, I understand that:

1.      I will personally sign and include my District of South Carolina federal bar attorney

identification number on each pleading, motion, discovery procedure, or other document that I

serve or file in this court; and

2.      All pleadings and other documents that I file in this case will contain my name, firm

name, address, and phone number and those of my associate counsel admitted pro hac vice; and

3.      Service of all pleadings and notices as required shall be sufficient if served upon me, and

it is my responsibility to serve my associate counsel admitted pro hac vice; and

4.      Unless excused by the court, I will be present at all pretrial conferences, hearings, and

trials and may attend discovery proceedings. I will be prepared to actively participate if

necessary.

5.      Certification of Consultation (Local Civil Rule 7.02).

                Prior to filing this Motion, I conferred with opposing counsel who have indicated
                the following position as to this Motion: will likely oppose; does not intend
                to oppose

                Prior to filing this Motion, I attempted to confer with opposing counsel but was
                unable to do so for the following reason(s):

                No duty of consultation is required because the opposing party is proceeding pro
                se.


Wyche, P.A.                                                  Rita Bolt Barker
Firm Name                                                    Name of Local Counsel

200 E. Camperdown Way                                        s/ Rita Bolt Barker
Street Address or Post Office Box                            Signature of Local Counsel



                                                 2
     1:19-cv-03132-RMG   Date Filed 02/06/20   Entry Number 25     Page 3 of 3




Greenville, SC 29601                             Local Counsel for Intervener-
                                                 Defendant Georgia Ports Authority
City, State, Zip Code

864-242-8200                                     District of South Carolina
Telephone Number                                 Federal I.D. No.: 10566

rbarker@wyche.com
E-Mail Address




                                       3
